Exhibit 10.1

CONVEYANCE AND ASSIGNMENT

This Conveyance of Term Net Profits Interest and Assignment of Pre-Effective
Time Payment (this “Conveyance”) is made, as of March 28, 2012, from Whiting Oil
and Gas Corporation, a Delaware corporation (the “Grantor”) to The Bank of New
York Mellon Trust Company, N.A., with offices at 919 Congress Avenue, Suite 500,
Austin, Texas 78701, Attention: Michael J. Ulrich, as trustee (the “Trustee”),
acting not in its individual capacity but solely as trustee of the Whiting USA
Trust II (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act as of December 5, 2011 (such Trustee acting as trustee of the Trust,
the “Grantee”). Capitalized terms shall have the meaning set forth in Article II
below.

ARTICLE I

GRANT OF NET PROFITS INTEREST

For and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration (including the issuance by Grantee to Grantor of
18,400,000 Trust Units) to Grantor paid by Grantee, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor hereby GRANTS, BARGAINS,
SELLS, CONVEYS, TRANSFERS, ASSIGNS, SETS OVER AND DELIVERS unto Grantee subject
to the terms and conditions set forth hereinafter, effective as of the Effective
Time, a net profits interest (the “Net Profits Interest”) in and to the Subject
Leases and the Subject Minerals if, as, and when produced, saved and sold, in an
amount equal to the product of the Proceeds Percentage times the Net Profits
attributable to the Subject Interests, calculated in accordance with the
provisions of Article III below and payable solely out of gross proceeds
attributable to the sale of the Subject Minerals produced and saved through the
Subject Wells, during the Net Profits Period, all as more fully provided herein
below.

TO HAVE AND TO HOLD the Net Profits Interest, together with all and singular the
rights and appurtenances thereto in anywise belonging, unto Grantee, its
successors and assigns, subject, however, to the following terms and provisions,
to-wit:

ARTICLE II

DEFINITIONS

As used herein, the following terms shall have the meaning ascribed to them
below:

“Affiliate” shall mean with respect to a specified Person, any Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person. As used in this definition, the term “control” (and
the correlative terms “controlling,” “controlled by,” and “under common
control”) shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Average Annual Capital Expenditure Amount” shall mean the quotient of (a) the
sum of (i) the capital expenditures to be debited to the Net Profits Account and
(ii) the amounts debited to the Net Profits Account pursuant to
Section 3.1(b)(xvi) for capital expenditure projects, in each case attributable
to the three twelve-month periods ending on the Capital Expenditure Limitation
Date, divided by (b) three. Commencing on the Capital Expenditure



--------------------------------------------------------------------------------

Limitation Date, and each anniversary of the Capital Expenditure Limitation Date
thereafter, the Average Annual Capital Expenditure Amount will be increased by
2.5% to account for expected increased costs due to inflation.

“BOE” shall mean (a) for Oil included in the Subject Minerals, one barrel,
(b) for Gas Liquids included in the Subject Minerals, one barrel, and (c) for
Gas included in the Subject Minerals, the amount of such hydrocarbons equal to
one barrel, determined using the ratio of six Mcf of Gas to one barrel of Oil.

“Business Day” shall mean any day that is not a Saturday, Sunday or any other
day on which national banking institutions in New York, New York, Denver,
Colorado or Wilmington, Delaware are closed as authorized or required by law.

“Capital Expenditure Limitation Date” shall mean the later to occur of
(a) December 31, 2017 and (b) the last day of the Payment Period during which
the total volumes of the Subject Minerals produced, saved and sold equal the
volume of (i) 8.24 MMBOE less (ii) the total volume of the Subject Minerals
produced, saved and sold during the Production Period Prior to the Effective
Time and less (iii) the aggregate volume of proved reserves attributable to the
Subject Interests that are Transferred by Grantor pursuant to Section 5.1 hereof
(with the volume of proved reserves attributable to any individual Subject
Interest so Transferred determined solely by reference to the quantity of
reserves attributable to such Subject Interest that are expected to be produced
during the then applicable remainder of the term of the Net Profits Interest in
the most recent reserve report prepared by an independent reserve engineer in
accordance with the methodology specified in the rules and regulations of the
Securities and Exchange Commission, provided that, in the event an independent
reserve engineer has not prepared a reserve report satisfying the foregoing
requirements within twelve (12) months prior to the date of the Transfer of such
Subject Interest, no volume of proved reserves for such Subject Interest shall
be included in such aggregate volume pursuant to this clause (iii)).

“Contingent Debt Regulations” shall have the meaning given such term in
Section 9.9(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Conveyance” shall mean this Conveyance of Term Net Profits Interest and
Assignment of Pre-Effective Time Payment, as the same may be amended or modified
from time to time by one or more instruments executed by both Grantor and
Grantee.

“Debit Balance” shall have the meaning given such term in Section 3.2(c).

“Effective Time” shall mean 12:01 a.m., local time in effect where the Subject
Interests are located, on the date of this Conveyance.

“Eligible Materials” shall mean Materials for which amounts in respect of the
cost of such Materials were properly debited to the Net Profits Account.

 

2



--------------------------------------------------------------------------------

“Existing Hedges” shall mean the Hedges entered into by Grantor with respect to
the Subject Minerals prior to the date hereof as described in Exhibit A to the
Supplemental Agreement.

“Fair Value” shall mean, with respect to any portion of the Net Profits Interest
to be released pursuant to Section 5.1 in connection with a sale or release of
any Subject Interest, an amount equal to the excess of (i) the proceeds which
could reasonably be expected to be obtained from the sale of such portion of the
Net Profits Interest to a party which is not an Affiliate of either Grantor or
the Trust on an arms’-length negotiated basis, taking into account relevant
market conditions and factors existing at the time of any such proposed sale or
release, over (ii) Grantee’s proportionate share of any sales costs, commissions
and brokerage fees.

“Farmout Agreement” shall mean any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.

“Gas” shall mean natural gas and other gaseous hydrocarbons or minerals,
including helium, but excluding any Gas Liquids.

“Gas Liquids” shall mean those natural gas liquids and other liquid
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a Gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

“Grantee” shall mean Grantee as defined in the first paragraph of this
Conveyance, and its successors and assigns; and, unless the context in which
used shall otherwise require, such term shall include any successor owner at the
time in question of any or all of the Net Profits Interest.

“Grantor” shall have the meaning given such term in the first paragraph of this
Conveyance.

“Hedge” shall mean any commodity hedging transaction pertaining to Subject
Minerals, whether in the form of (i) forward sales and options to acquire or
dispose of a futures contract solely on an organized commodities exchange,
(ii) derivative agreements for a swap, cap, collar or floor of the commodity
price, or (iii) similar types of financial transactions classified as “notional
principal contracts” pursuant to Treasury Regulation § 1.988-1(a)(2)(iii)(B)(2).

“Hedge Settlement Costs” shall mean any and all payments required to be made by
Grantor to the counterparties in connection with the settlement or
mark-to-market of trades made under any Existing Hedge and all payments made by
Grantor for any early termination of any Existing Hedge.

“Hedge Settlement Revenues” shall mean any and all payments received by Grantor
from the counterparties in connection with the settlement or mark-to-market of
trades made under any Existing Hedge and all payments received by Grantor for
any early termination of any Existing Hedge.

 

3



--------------------------------------------------------------------------------

“Lease” shall mean (i) a lease of one or more Minerals described in Exhibit A
attached hereto as to all lands and depths described in such lease (or the
applicable part or portion thereof, if limited in depth and/or areal extent in
Exhibit A) and any interest therein and any leasehold interest in any other
lease of Minerals derived from the pooling or unitization of such lease (or
portion thereof, if limited in depth and/or areal extent in Exhibit A) with
other leases, together with any interest acquired or maintained by Grantor in
any and all extensions of such lease, (ii) any replacement lease taken upon or
in anticipation of termination of such lease (if executed and delivered during
the term of or within one year after the expiration of the predecessor lease),
as to all lands and depths described in the predecessor lease (unless the
extended or predecessor lease is specifically limited in depth or areal extent
in Exhibit A, in which event only the corresponding portion of such lease shall
be considered a renewal or extension or a replacement lease subject to this
Conveyance), and (iii) any other Mineral leasehold, royalty, overriding royalty
or Mineral fee interest described in Exhibit A attached hereto (or the
applicable part or portion thereof if limited in depth and/or areal extent in
Exhibit A); and “Leases” shall mean all such Leases and all such renewal and
extensions and replacement Leases.

“Manufacturing Costs” shall mean the costs of Processing that generate
Manufacturing Proceeds received by Grantor.

“Manufacturing Proceeds” shall mean the excess, if any, of (i) proceeds received
by Grantor from the sale of Subject Minerals that are the result of any
Processing over (ii) the part of such proceeds that represents the Payment Value
of such Subject Minerals before any Processing.

“Materials” shall mean materials, supplies, equipment and other personal
property or fixtures located on or used in connection with the Subject
Interests.

“Mcf” shall mean one thousand cubic feet.

“Minerals” shall mean Oil, Gas and Gas Liquids.

“MMBOE” shall mean one million BOE.

“Money Market Interest Rate” shall mean the lesser of (a) the rate of interest
per annum publicly announced from time to time in the Midwest edition of the
Wall Street Journal as the “money market” interest rate on an annual yield
basis, but if such rate is not available, then such similar rate as reported by
a nationally recognized financial news source or (b) the maximum rate of
interest permitted under applicable law.

“Net Profits” shall have the meaning given such term in Section 3.2(b).

“Net Profits Account” shall mean the account maintained in accordance with the
provisions of Section 3.1.

“Net Profits Interest” shall have the meaning given such term in Article I.

“Net Profits Period” shall mean the period from and after the Effective Time
until and including the Termination Date.

 

4



--------------------------------------------------------------------------------

“Oil” shall mean crude oil, condensate and other liquid hydrocarbons recovered
by field equipment or facilities, excluding Gas Liquids.

“Payment Period” shall mean a calendar quarter, provided that for purposes of
the Net Profits Interest the first Payment Period shall mean the period from and
after the Effective Time until March 31, 2012, and the last Payment Period shall
mean any portion of the calendar quarter during which the Termination Date
occurs from the beginning of such calendar quarter until and including the
Termination Date, and provided further that for purposes of the Pre-Effective
Time Payment the first Payment Period shall mean the period from and after
January 1, 2012 until, but excluding, the Effective Time.

“Payment Value” of any Subject Minerals shall mean:

(a) With respect to Oil and Gas Liquids, (i) the highest price available to
Grantor for such Oil and Gas Liquids at the applicable Subject Lease on the date
of delivery pursuant to a bona fide offer, posted price or other generally
available marketing arrangement from or with a non-Affiliate purchaser, or
(ii) if no such offer, posted price or arrangement is available, the fair market
value of such Oil and/or Gas Liquids, on the date of delivery at the applicable
Subject Lease, determined in accordance with generally accepted and usual
industry practices;

(b) With respect to Gas, (i) the price specified in any Production Sales
Contract for the sale of such Gas or (ii) if such Gas cannot be sold pursuant to
a Production Sales Contract, (A) the average of the three highest prices
(adjusted for all material differences in quality) being paid at the time of
production for Gas produced from the same field in sales between non-affiliated
Persons (or, if there are not three such prices within such field, within a
50-mile radius of such field) but, for any Gas subject to price restrictions
established, prescribed or otherwise imposed by any governmental authority
having jurisdiction over the sale of such Gas, no more than the highest price
permitted for such category or type of Gas after all applicable adjustments
(including without limitation tax reimbursement, dehydration, compression and
gathering allowances, inflation and other permitted escalations), or (B) if
subsection (b)(ii)(A) above is not applicable, the fair market value of such
Gas, on the date of delivery, at the applicable Subject Lease, determined in
accordance with generally accepted and usual industry practices.

“Permitted Encumbrances” shall mean the following whether now existing or
hereinafter created but only insofar as they cover, describe or relate to the
Subject Interests or the lands described in any Lease:

(a) the terms, conditions, restrictions, exceptions, reservations, limitations
and other matters contained in the agreements, instruments and documents that
create or reserve to Grantor its interests in any of the Leases, including any
Prior Reversionary Interest; provided, however, that none of the foregoing shall
operate to reduce Grantor’s “Net Revenue Interest” for any Subject Well or
Subject Lease to below the “Net Revenue Interest” set forth in Exhibit B to the
Supplemental Agreement for such Subject Well or Subject Lease or increase the
“Working Interest” of Grantor for any Subject Well or Subject Lease above that
“Working Interest” set forth in Exhibit B to the Supplemental Agreement for such
Subject Well or Subject Lease (unless there is a proportionate increase in
Grantor’s corresponding “Net Revenue Interest” for such Subject Well or Subject
Lease);

 

5



--------------------------------------------------------------------------------

(b) any (i) undetermined or inchoate liens or charges constituting or securing
the payment of expenses that were incurred incidental to maintenance,
development, production or operation of the Leases or for the purpose of
developing, producing or processing Minerals therefrom or therein, and
(ii) materialman’s, mechanics’, repairman’s, employees’, contractors’,
operators’ or other similar liens or charges for liquidated amounts, in each
case arising in the ordinary course of business that Grantor has agreed to pay
or is contesting in good faith in the ordinary course of business;

(c) any liens for taxes and assessments not yet delinquent or, if delinquent,
that are being contested in good faith by Grantor in the ordinary course of
business;

(d) any liens or security interests created by law or reserved in any Lease for
the payment of royalty, bonus or rental, or created to secure compliance with
the terms of the agreements, instruments and documents that create or reserve to
Grantor its interests in the Leases;

(e) any obligations or duties affecting the Leases to any municipality or public
authority with respect to any franchise, grant, license or permit, and all
applicable laws, rules, regulations and orders of any governmental authority;

(f) any (i) easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, hunting,
lodging, canals, ditches, reservoirs or the like, and (ii) easements for
streets, alleys, highways, pipelines, telephone lines, power lines, railways and
other similar rights-of-way, on, over or in respect of the lands described in
the Leases, provided that, in the case of clauses (i) and (ii), such easements,
rights-of-way, servitudes, permits, surface leases and other rights do not
materially impair the value of the Net Profits Interest;

(g) all lessors’ royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and other burdens on or
deductions from the proceeds of production created or in existence as of the
Effective Time; provided, however, that none of the foregoing shall operate to
reduce Grantor’s “Net Revenue Interest” for any Subject Well or Subject Lease to
below the “Net Revenue Interest” set forth in Exhibit B to the Supplemental
Agreement for such Subject Well or Subject Lease or increase the “Working
Interest” of Grantor for any Subject Well or Subject Lease above that “Working
Interest” set forth in Exhibit B to the Supplemental Agreement for such Subject
Well or Subject Lease (unless there is a proportionate increase in Grantor’s
corresponding “Net Revenue Interest” for such Subject Well or Subject Lease);

(h) preferential rights to purchase or similar agreements and required third
party consents to assignments or similar agreements other than any such rights,
agreements or third party consents restricting Grantor’s right to convey the Net
Profits Interest to Grantee pursuant to this Conveyance;

(i) all rights to consent by, required notices to, filings with, or other
actions by any governmental authority in connection with the sale or conveyance
of the Leases or interests therein;

 

6



--------------------------------------------------------------------------------

(j) production sales contracts; division orders; contracts for sale, purchase,
exchange, refining or processing of Minerals; unitization and pooling
designations, declarations, orders and agreements; operating agreements;
agreements for development; area of mutual interest agreements; gas balancing or
deferred production agreements; processing agreements; plant agreements;
pipeline, gathering and transportation agreements; injection, repressuring and
recycling agreements; salt water or other disposal agreements; seismic or
geophysical permits or agreements; and any and all other agreements entered into
by Grantor or its Affiliates in connection with the exploration or development
of the Leases or the extraction, processing or marketing of production therefrom
or to which any of the Leases were subject when acquired by Grantor or its
Affiliates; provided, however, that none of the foregoing shall operate to
reduce Grantor’s “Net Revenue Interest” for any Subject Well or Subject Lease to
below the “Net Revenue Interest” set forth in Exhibit B to the Supplemental
Agreement for such Subject Well or Subject Lease or increase the “Working
Interest” of Grantor for any Subject Well or Subject Lease above that “Working
Interest” set forth in Exhibit B to the Supplemental Agreement for such Subject
Well or Subject Lease (unless there is a proportionate increase in Grantor’s
corresponding “Net Revenue Interest” for such Subject Well or Subject Lease);
and

(k) conventional rights of reassignment that obligate Grantor to reassign all or
part of a property to a third party if Grantor intends to release or abandon
such property.

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, instrumentality, or other entity or association.

“Possible Refundable Amounts” shall have the meaning set forth in
Section 3.1(a)(v).

“Pre-Effective Time Payment” shall have the meaning given such term in Article
VIII.

“Prior Reversionary Interest” shall mean any contract, agreement, Farmout
Agreement, lease, deed, conveyance or operating agreement that exists as of the
Effective Time or that burdened the Subject Interests at the time such Subject
Interests were acquired by Grantor, that by the terms thereof requires a Person
to convey a part of the Subject Interests to another Person or to permanently
cease production of any Subject Well, including obligations arising pursuant to
any operating agreements, Leases, coal leases, and other similar agreements or
instruments affecting the Subject Interests.

“Proceeds Percentage” shall mean ninety percent (90%).

“Processing” or “Processed” shall mean to manufacture, fractionate or refine
Subject Minerals, but such terms do not mean or include activities involving the
use of normal lease or well equipment (such as dehydrators, gas treating
facilities, mechanical separators, heater-treaters, lease compression
facilities, injection or recycling equipment, tank batteries, field gathering
systems, pipelines and equipment and so forth) to treat or condition Minerals or
other normal operations on any of the Subject Interests.

“Production Period Prior to Effective Time” shall mean the period commencing on
and including January 1, 2012 through, but excluding, the day of the Effective
Time.

 

7



--------------------------------------------------------------------------------

“Production Sales Contracts” shall mean all contracts, agreements and
arrangements for the sale or disposition of Minerals.

“Quarterly Record Date” shall mean the 50th day following the close of each
Payment Period. The first Quarterly Record Date shall be May 20, 2012.

“Reserve Account” shall mean an account to be maintained by Grantor pursuant to
Section 3.1; provided that the balance in such account at the Effective Time
shall be zero and at any time shall not exceed $2,000,000, and provided further
that amounts held in such account shall be expended by Grantor only with respect
to the development, maintenance or operation of the Subject Interests and
related activities.

“Subject Interests” shall mean each kind and character of right, title, claim,
or interest (collectively the “rights,”) that Grantor has or owns in or to the
Subject Leases and the Subject Wells whether such right be under or by virtue of
a lease, a unitization or pooling order or agreement, an operating agreement, a
division order, or a transfer order or be under or by virtue of any other type
of claim or title, legal or equitable, recorded or unrecorded, all as such
rights shall be (a) enlarged or diminished by virtue of the provisions of
Section 4.2, and (b) enlarged by the discharge of any payments out of production
or by the removal of any charges or encumbrances to which any of such rights are
subject at the Effective Time (provided that such removal is pursuant to the
express terms of the instrument that created such charge or encumbrance) and any
and all renewals and extensions of the right occurring within one year after the
expiration of such rights.

“Subject Leases” shall mean each kind and character of right, title, claim, or
interest (collectively the “rights,”) that Grantor has or owns in or to the
Leases whether such right be under or by virtue of a lease, a unitization or
pooling order or agreement, an operating agreement, a division order, or a
transfer order or be under or by virtue of any other type of claim or title,
legal or equitable, recorded or unrecorded, all as such rights shall be
(a) enlarged or diminished by virtue of the provisions of Section 4.2, and
(b) enlarged by the discharge of any payments out of production or by the
removal of any charges or encumbrances to which any of such rights are subject
at the Effective Time (provided that such removal is pursuant to the express
terms of the instrument that created such charge or encumbrance) and any and all
renewals and extensions of the right occurring within one year after the
expiration of such rights.

“Subject Minerals” shall mean all Minerals in and under and that may be
produced, saved, and sold from, and are attributable to, the Subject Interests
from and after the Effective Time, after deducting the appropriate share of all
royalties and any overriding royalties, production payments and other similar
charges (except the Net Profits Interest) burdening the Subject Interests at the
Effective Time, provided that, (a) there shall not be included in the Subject
Minerals (i) any Minerals attributable to non-consent operations conducted with
respect to the Subject Interests (or any portion thereof) as to which Grantor
shall be a non-consenting party as of the Effective Time that are dedicated to
the recoupment or reimbursement of costs and expenses of the consenting party or
parties by the terms of the relevant operating agreement, unit agreement,
contract for development, or other instrument providing for such non-consent
operations (including any interest, penalty or other amounts related thereto),
or (ii) any Minerals unavoidably lost in production or used by Grantor for
production operations (including without

 

8



--------------------------------------------------------------------------------

limitation, fuel, secondary or tertiary recovery) conducted solely for the
purpose of producing Subject Minerals from the Subject Interests, and (b) there
shall be included in the Subject Minerals any Minerals attributable to
non-consent operations conducted with respect to the Subject Interests (or any
portion thereof) as to which Grantor shall be a non-consenting party as of the
Effective Time that are produced, saved, and sold from, and are attributable to
the Subject Interests after the Effective Time from and after the recoupment or
reimbursement of costs and expenses (including any interest, penalty or other
amounts related thereto) of the consenting party or parties by the terms of the
relevant operating agreement, unit agreement, contract agreement, contract
development, or other instruments providing for such non-consent operations.

“Subject Well” shall mean each well (whether now existing or hereinafter
drilled) on the Subject Leases in respect of which Grantor owns any interest or
is entitled to any of the Minerals production or the proceeds therefrom (whether
directly or indirectly by virtue of the effect of any farmout or farmin
provisions or other provisions).

“Supplemental Agreement” shall mean the Supplemental Agreement entered into
between the Grantor and Grantee on even date herewith.

“Termination Date” shall mean the later of (a) December 31, 2021 and (b) the day
on which the total volume of the Subject Minerals produced, saved and sold from
and after the Effective Time equals a volume of (i) 11.79 MMBOE less (ii) the
total volume of the Subject Minerals produced, saved and sold during the
Production Period Prior to the Effective Time and less (iii) the aggregate
volume of proved reserves attributable to the Subject Interests that are
Transferred by Grantor pursuant to Section 5.1 hereof (with the volume of proved
reserves attributable to any individual Subject Interest so Transferred
determined solely by reference to the quantity of reserves attributable to such
Subject Interest that are expected to be produced during the then applicable
remainder of the term of the Net Profits Interest in the most recent reserve
report prepared by an independent reserve engineer in accordance with the
methodology specified in the rules and regulations of the Securities and
Exchange Commission, provided that, in the event an independent reserve engineer
has not prepared a reserve report satisfying the foregoing requirements within
twelve (12) months prior to the date of the Transfer of such Subject Interest,
no volume of proved reserves for such Subject Interest shall be included in such
aggregate volume pursuant to this clause (iii)).

“Transfer” including its syntactical variants, shall mean any assignment, sale,
transfer, conveyance, or disposition of any property; provided, however,
“Transfer” as used herein does not include the granting of a security interest,
pledge, or mortgage in Grantor’s interest in any property, including the Subject
Interests or the Subject Minerals.

“Trust Agreement” shall mean the Amended and Restated Trust Agreement of Whiting
USA Trust II, dated of even date herewith, by and among Grantor, Grantee and
Wilmington Trust Company, a banking corporation organized under the laws of the
State of Delaware.

“Trust Units” shall have the meaning ascribed to such term in the Trust
Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE III

ESTABLISHMENT OF NET PROFITS ACCOUNT AND RESERVE ACCOUNT

3.1 Net Profits Account and Reserve Account. Grantor shall establish and
maintain true and correct books and records in order to determine the credits
and debits to the Net Profits Account and the Reserve Account to be maintained
by Grantor at all times during the Net Profits Period, in accordance with the
terms of this Conveyance and prudent and accepted accounting practices. For
purposes of this Section 3.1:

(a) The Net Profits Account shall be credited with an amount equal to the sum,
from and after the Effective Time with respect to each Payment Period, of the
gross proceeds (determined before calculating the Net Profits) received by
Grantor from the sale of all Subject Minerals; provided, however, that:

 

  (i) subject to the following provisions of this Section 3.1(a), gross proceeds
to be credited to the Net Profits Account shall include all consideration
received, directly or indirectly, for Transfers of Subject Minerals as, if and
when produced, including without limitation, subject to clause (v) below,
advance payments and payments under take or pay, ratable take and similar
provisions of Production Sales Contracts when credited against the price for
delivery of production;

 

  (ii) if any proceeds are withheld from Grantor for any reason (other than at
the request of Grantor), such proceeds shall not be considered to be gross
proceeds to be credited to the Net Profits Account until such proceeds are
actually received by Grantor;

 

  (iii) if Grantor becomes an underproduced party under any Gas balancing or
similar arrangement affecting the Subject Interests, then the Net Profits
Account shall not be credited with any amounts for any Gas attributable to the
Subject Interests that is deemed to be stored for Grantor’s account under the
terms of such Gas balancing arrangement, and if Grantor becomes an overproduced
party under any Gas balancing or similar arrangement affecting the Subject
Interests, then the Net Profits Account shall not be credited with any amount
for any Gas taken by an underproduced party as “make-up” Gas that would
otherwise be attributable to the Subject Interests. The Net Profits Account
shall be credited with amounts received by Grantor (1) for any “make up” Gas
taken by Grantor as a result of its position as an underproduced party under any
Gas balancing or similar arrangement affecting the Subject Interests, (2) as a
balancing of accounts under a Gas balancing or other similar arrangement
affecting the Subject Interests either as an interim balancing or at the
depletion of the reservoir, and (3) for any Gas taken by Grantor attributable to
the Subject Interests in excess of its entitlement share of such Gas;

 

  (iv) if Grantor shall be a party as to any non-consent operations conducted
with respect to all or any of the Subject Interests from and after the Effective
Time, all gross proceeds to be credited to the Net Profits Account with respect
thereto shall be governed by Section 4.3;

 

10



--------------------------------------------------------------------------------

  (v) if a controversy or possible controversy exists (whether by reason of any
statute, order, decree, rule, regulation, contract, or otherwise) as to the
correct or lawful sales price of any Subject Minerals, or if any amounts
received or to be received by Grantor as “take-or-pay” or “ratable take”
payments are subject to refund to any purchasers of Subject Minerals (in each
case, such amounts together with any other gross proceeds withheld from, or
repayable by, Grantor, “Possible Refundable Amounts”), then:

 

  (A) amounts withheld by such purchaser or deposited by it with an escrow agent
shall not be considered to have been received by Grantor and shall not be
credited to the Net Profits Account until actually collected by Grantor;
provided, however, that the Net Profits Account shall not be credited with any
interest, penalty, or other amount that is not derived from the sale of Subject
Minerals; and

 

  (B) amounts received or to be received by Grantor and promptly deposited or to
be deposited by it with a non-Affiliate escrow agent, to be placed in interest
bearing accounts under usual and customary terms, shall not be considered to
have been received by Grantor and shall not be credited to the Net Profits
Account until actually disbursed to Grantor by such escrow agent; provided,
however, that the Net Profits Account shall not be credited with any interest,
penalty, or other amount that is not derived from the sale of Subject Minerals;
and

 

  (C) for clarity, amounts received or to be received by Grantor and not
promptly deposited or to be deposited by it with a non-Affiliate escrow agent
shall be included in gross proceeds to be credited to the Net Profits Account;

 

  (vi) gross proceeds to be credited to the Net Profits Account shall not
include any amount received by Grantor in respect of any production of Subject
Minerals prior to the Effective Time;

 

  (vii) gross proceeds to be credited to the Net Profits Account shall not
include any amount that Grantor shall receive for any sale or other disposition
of any of the Subject Interests or in connection with any adjustment of any well
or leasehold equipment upon unitization of any of the Subject Interests;

 

  (viii) gross proceeds to be credited to the Net Profits Account shall not
include any Manufacturing Proceeds or other amounts that are reductions of
debits to the Net Profits Account under the proviso of Section 3.1(b);

 

  (ix) in the event that Subject Minerals are Processed prior to sale, gross
proceeds to be credited to the Net Profits Account shall include only the
Payment Value of such Subject Minerals before any such Processing;

 

  (x) the amount of gross proceeds to be credited to the Net Profits Account
during any Payment Period shall be reduced by overpayments pursuant to
Section 3.4(a);

 

11



--------------------------------------------------------------------------------

  (xi) gross proceeds to be credited to the Net Profits Account shall not
include any amount to which Grantor is entitled by virtue of a judgment of a
court of competent jurisdiction resolving a dispute hereunder between Grantee
and Grantor in favor of Grantor, or any amount paid to Grantor in settlement of
such dispute; and

 

  (xii) gross proceeds to be credited to the Net Profits Account shall not
include any additional proceeds from the sale of Minerals related to any Subject
Well with respect to which Grantor elects to be a participating party (whether
pursuant to an operating agreement or other agreement or arrangement, including
without limitation, non-consent rights and obligations imposed by statute or
regulatory agency) with respect to any operation with respect to such Subject
Well where another party or parties have elected not to participate in such
operation (or have elected to abandon such Subject Well) and Grantor elects to
pay the costs of such nonparticipating or abandoning party and as a result of
which Grantor becomes entitled to receive, either temporarily (i.e., through a
period of recoupment) or permanently any additional proceeds from the sale of
Minerals related to such Subject Well.

(b) The Net Profits Account shall be debited with an amount equal to the sum of
the following (excluding in all events Manufacturing Costs), to the extent that
the same relate to the Existing Hedges or are properly allocable to the Subject
Interests (and any related equipment or property used in connection therewith)
and the production and (subject to Section 4.4) marketing of Subject Minerals
therefrom and have been incurred or accrued (as described below) by Grantor from
and after the Effective Time and attributable to periods ending on or before the
Termination Date:

 

  (i)

all direct costs (including capital costs) paid by Grantor (A) for all direct
labor (including fringe benefits) and other services necessary for developing,
operating, producing, reworking and maintaining the Subject Interests and
workovers of any Subject Well on the Subject Interests, (B) for dehydration,
compression, separation and transportation of the Subject Minerals, and (C) for
all Materials purchased for use on, or in connection with, any of the Subject
Interests (including without limitation (1) all amounts charged Grantor for
conformance of investment if the Subject Interests or any part or parts thereof
are hereafter from time to time unitized or if any participating area in a
federal divided-type unit is changed, (2) the costs of any seismic (including
3-D seismic surveys), geological or geophysical operations to the extent
relating to the search for Subject Minerals, (3) the costs of drilling,
completing, testing, equipping, plugging back, reworking and recompleting any
Subject Well on the Subject Interests, whether or not such Subject Well is a
producer or is abandoned as a dry hole or junked, (4) the cost of constructing
gathering facilities, tanks and other production and delivery facilities on the
Subject Interests and (5) the cost of secondary recovery, pressure maintenance,
repressuring, recycling and other operations conducted for the purpose of
enhancing production); provided, however, that the debits made to the Net
Profits Account pursuant to this subsection (and, to the extent applicable,
pursuant to the other applicable provisions of this Conveyance) with respect to

 

12



--------------------------------------------------------------------------------

  any Subject Interest shall be made on the same basis as such costs are charged
under the operating agreement (if any) applicable to such Subject Interest at
the time the transaction giving rise to such debit occurred (including any
producing overhead in such operating agreement), except that in the event a
Subject Interest is operated at such time by a non-Affiliate of Grantor but is
not subject to an operating agreement, such debit shall be made on the same
basis as Grantor is charged by such non-Affiliate of Grantor; provided, further,
if Grantor elects to pay the costs of a nonconsenting party or nonparticipating
party with respect to which the gross proceeds derived from such costs are not
credited to the Net Profits Account pursuant to Section 3.1(a), Grantor shall be
solely responsible for such costs;

 

  (ii) all costs (including without limitation outside legal, accounting and
engineering services) attributable to the Subject Interests of (A) handling,
investigating and/or settling litigation, administrative proceedings and claims
(including without limitation lien claims other than liens for borrowed funds)
and (B) payment of judgments, penalties and other liabilities (including
interest thereon), paid by Grantor (and not reimbursed under insurance
maintained by Grantor or others) and involving any of the Subject Interests, or
incident to the development, operation or maintenance of the Subject Interests,
or requiring the payment or restitution of any proceeds of Subject Minerals, or
arising from tax or royalty audits, except that there shall not be debited to
the Net Profits Account any expenses incurred by Grantor in litigation of any
claim or dispute arising hereunder between Grantor and Grantee or amounts paid
by Grantor to Grantee pursuant to a final order entered by a court of competent
jurisdiction resolving any such claim or dispute or amounts paid by Grantor to
Grantee in connection with the settlement of any such claim or dispute;

 

  (iii) all taxes (except federal and state income, transfer, mortgage,
inheritance, estate, franchise and like taxes) incurred, accrued or paid by
Grantor with respect to the ownership of the Subject Interests or the extraction
of the Subject Minerals, including without limitation production, severance,
sales and/or excise and other similar taxes assessed against, and/or measured
by, the production of (or the proceeds or value of production of) Subject
Minerals, occupation taxes, sales and use taxes, and ad valorem taxes assessed
against or attributable to the Subject Interests or any equipment used in
connection with production from any of the Subject Interests and any
extraordinary or windfall profits taxes that may be assessed in the future based
upon profits realized or prices received from the sale of Subject Minerals;
provided, however, that if Grantee is assessed any of such taxes individually
and Grantee pays such taxes, then the taxes which Grantee is assessed
individually and has paid shall not be debited to the Net Profits Account;

 

  (iv)

insurance premiums attributable to the ownership or operation of the Subject
Interests paid by Grantor for insurance actually carried for periods after the
Effective Time with respect to the Subject Interests, or any equipment located
on any of the Subject Interests, or incident to the development, operation or
maintenance of the Subject Interests, it being recognized that where the
coverage

 

13



--------------------------------------------------------------------------------

  is general in nature, or relates to a group of properties (or more than one
interest in the same property), only that portion which is reasonably allocated
to the Subject Interests shall be debited hereunder;

 

  (v) all amounts paid by Grantor attributable to the Subject Interests and
consisting of rent and other consideration paid for the use or damage to the
surface;

 

  (vi) amounts attributable to the Subject Interests and charged by the relevant
operator as overhead charges specified in the applicable operating agreements or
other arrangements now or hereafter covering the Subject Interests or Grantor’s
operations with respect thereto;

 

  (vii) to the extent Grantor is the operator of a Subject Interest and there is
no operating agreement covering such Subject Interest now or hereafter, those
overhead charges that are allocated by Grantor to such Subject Interest, to the
extent that such charges are allocated in the same manner that Grantor allocates
to other similarly owned and operated properties;

 

  (viii) if as a result of the occurrence of the bankruptcy or insolvency or
similar occurrence of the purchaser of Subject Minerals any amounts previously
credited to the Net Profits Account are reclaimed from Grantor or its
representative, then the amounts reclaimed as promptly as practicable following
Grantor’s payment thereof;

 

  (ix) if Grantor shall be a party to any non-consent operations conducted with
respect to all or any of the Subject Interests, all costs related to such
non-consent operations to be debited to the Net Profits Account with respect
thereto, if any, shall be governed by Section 4.3;

 

  (x) the costs paid by Grantor in connection with the exercise of its rights
pursuant to Section 4.6;

 

  (xi) all costs attributable to the Subject Interests associated with complying
with tariffs and with federal policies related to the use of interstate pipeline
capacity, obtaining and maintaining any permits, licenses, franchises, drilling
bonds, approvals and certificates from federal, state or local governmental
authorities, and reporting obligations imposed by federal, state or local
governmental authorities;

 

  (xii) any amounts previously included in gross proceeds, if such amounts have
subsequently been refunded or paid out as interest or a penalty;

 

  (xiii) without duplication of the costs described elsewhere in this
Section 3.1(b), all other direct costs paid by Grantor for the necessary or
proper testing, drilling, completing, recompleting, workovers, equipping,
plugging back, operating and producing Minerals from the Subject Wells and
Subject Interests;

 

  (xiv) any Debit Balance carried forward pursuant to Section 3.2(c);

 

14



--------------------------------------------------------------------------------

  (xv) the aggregate Hedge Settlement Costs paid by Grantor; and

 

  (xvi) the amount of any increase in amounts included in the Reserve Account
related to future development, maintenance or operation costs that have been
approved by Grantor in writing;

provided that the costs referred to in this Section 3.1(b) shall be reduced by
the following amounts received by Grantor from and after the Effective Time:
(A) any amounts received by Grantor as delay rentals, bonus, royalty or other
similar payments in connection with any Farmout Agreement or for dry hole,
bottom hole or other similar contributions related to the Subject Interests or
otherwise, (B) any cash payments received by Grantor as a result of any pooling
or unitization of the Subject Interests if the costs giving rise to such
payments were charged to the Net Profits Account, directly or indirectly,
(C) any insurance proceeds received by Grantor in respect of the Subject
Interests, Subject Minerals or Eligible Materials if the cost of such insurance
was charged to the Net Profits Account, directly or indirectly, (D) any amounts
received by Grantor from third parties as rental or use fees for Eligible
Materials, (E) the gross proceeds of any judgments or claims received by Grantor
for damages occurring on or after the Effective Time to the Subject Interests
(or any part thereof or interest therein) or any Materials (or any part thereof
or interest therein) used in connection with the operation of the Subject
Interests or any Subject Minerals, (F) any proceeds (other than those received
upon salvage or scrap disposition) from the sale of Eligible Materials, (G) any
payments made to Grantor in connection with the drilling or deferring of
drilling of any Subject Well, (H) if, from and after the Effective Time, any
Subject Minerals shall be Processed before sale, the excess, if any, of the
Manufacturing Proceeds arising therefrom over the Manufacturing Costs of such
Processing, (I) any interest, penalty or other amount not derived from the sale
of the Subject Minerals that is paid to Grantor by the purchaser of production
or escrow agent in connection with Possible Refundable Amounts withheld or
deposited with an escrow agent, (J) the Hedge Settlement Revenues and (K) any
amounts in the Reserve Account that are used to pay for any costs specified in
clauses (i) through (xiii) of this Section 3.1(b) (which amounts so used shall
reduce the amount of the Reserve Account); provided, that in any Payment Period
where the reduction in costs described in subparts (A) through (K) above exceeds
the amounts described in Sections 3.1(b)(i) through (xvi) above for such Payment
Period, then such excess, plus interest at the Money Market Interest Rate on
such amount, commencing on the expiration date of the preceding Payment Period
to the date such amounts have been used to reduce the costs referred to in this
Section 3.1(b) shall not be applied to reduce the costs described in Sections
3.1(b)(i) through (xvi) below zero but instead shall be applied to reduce such
costs in each succeeding Payment Period, subject to this limitation, until
exhausted; provided, that if any portion of such excess remains on the
Termination Date, such amount will be forfeited and Grantee will not be entitled
to benefit from such amount, and provided, further that (1) during each 12-month
period beginning on the Capital Expenditure Limitation Date, the sum of (x) the
capital expenditures to be debited to the Net Profits Account and (y) the
amounts debited to the Net Profits Accounts pursuant to Section 3.1(b)(xiv) may
not exceed the Average Annual Capital Expenditure Amount, and (2) any amounts in
the Reserve Account referred to in Section 3.1(b)(xvi) immediately preceding the
Termination Date shall be credited to Net Profits Account as of the Termination
Date.

 

15



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, the amounts debited to the
Net Profits Account shall not include any of the following: (A) any amount that
has also been used to reduce or offset the amount of the Subject Minerals (or
proceeds of production thereof) or has otherwise not been included therein
(including, by way of example and without limitation, proceeds attributable to
royalties, overriding royalties, production payments and other charges burdening
the Subject Interests at the Effective Time); (B) any overriding royalty,
production payment or other charge burdening the Subject Interests which was
created by Grantor after the Effective Time; (C) any general, administrative or
overhead costs paid or incurred by Grantor or its Affiliates, except for those
permitted under Sections 3.1(b)(vi) and (vii); (D) any amounts paid by Grantor
(initial or a successor) to such Grantor’s predecessor in interest with respect
to part or all of the Subject Interests (including without limitation any
purchase price or other consideration paid by Grantor to such predecessor in
interest to acquire all or part of the Subject Interests); and (E) any interest,
premiums, fees or similar charges arising out of borrowings or purchases of any
goods, equipment or other items on credit, whether or not used on or otherwise
related to the Subject Interests.

(d) Nothing set forth in this Section 3.1 shall be interpreted or applied in any
manner that shall ever require or permit any duplication of all or any part of
any credit or debit (or reduction thereto) to the Net Profits Account with
respect to the same transaction, item of expense or charge, under this
Conveyance, or that shall ever require or permit any inclusion of any charge to
the Net Profits Account that is reimbursed to Grantor by any Person.

(e) GRANTEE, BY ITS ACCEPTANCE OF THE NET PROFITS INTEREST, CLEARLY AND
UNEQUIVOCALLY EXPRESSES ITS INTENT THAT THE DEBITS TO THE NET PROFITS ACCOUNT
CONTAINED IN SECTION 3.1(b) SHALL BE APPLICABLE REGARDLESS OF WHETHER OR NOT THE
LOSSES, COSTS, EXPENSES AND DAMAGES THAT MAY BE DEBITED IN ACCORDANCE WITH SUCH
SECTION AROSE SOLELY OR IN PART FROM THE ACTIVE, PASSIVE OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF GRANTOR OR ANY OF ITS AFFILIATES,
OTHER THAN THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GRANTOR OR ANY OF ITS
AFFILIATES, EXCEPT TO THE EXTENT THAT ANY SUCH LOSSES, COSTS, EXPENSES OR
DAMAGES RESULT, DIRECTLY OR INDIRECTLY, FROM ANY BREACH OR NONCOMPLIANCE WITH
THE OPERATIONS STANDARD SET FORTH IN SECTION 4.1 HEREOF, AND NOTHING CONTAINED
HEREIN OR ELSEWHERE IN THIS CONVEYANCE SHALL BE CONSTRUED AS A WAIVER OR RELEASE
OF GRANTOR FROM ANY CLAIM, ACTION OR LIABILITY ARISING UNDER SECTION 4.1 HEREOF.

3.2 Accounting.

(a) After the end of each Payment Period, a calculation of net profits shall be
made by Grantor by deducting (i) the total debits (net of reductions thereof)
properly made to the Net Profits Account during such Payment Period pursuant to
Section 3.1(b) from (ii) the total credits properly made to such Net Profits
Account during such Payment Period pursuant to Section 3.1(a).

 

16



--------------------------------------------------------------------------------

(b) If the computation made in accordance with Section 3.2(a) results in a
positive amount with respect to a Payment Period (the “Net Profits”), then
(i) the Net Profits shall be subtracted from the balance of the Net Profits
Account to cause the Net Profits Account to have a zero balance immediately
following the end of such Payment Period, (ii) the Net Profits shall be
multiplied by the Proceeds Percentage to determine the Net Profits Interest and
(iii) the resulting product from the calculations in (ii) above shall be payable
to Grantee as specified in Section 3.3.

(c) If the computation made in accordance with Section 3.2(a) results in a
negative amount with respect to a Payment Period, the negative sum shall be
deemed the “Debit Balance.” Any Debit Balance shall be carried forward as a
debit to the Net Profits Account for the following Payment Period. If there is a
Debit Balance at the end of any Payment Period, no payments shall be made to
Grantee in respect of the Net Profits Interest nor shall Grantee ever be liable
to make any payment to Grantor in respect of the Debit Balance. In the event
that any Debit Balance exists, then an amount shall be computed equal to
interest on such Debit Balance at the Money Market Interest Rate for the period
between the last day of the Payment Period that resulted in such Debit Balance
and the last day of the next Payment Period, which amount shall, on the last day
of such next Payment Period, be debited to the Net Profits Account in the same
manner as other debits to the Net Profits Account for such Payment Period.

(d) All amounts received by Grantor from the sale of the Subject Minerals for
any Payment Period shall be held by Grantor in one of its general bank accounts
and Grantor shall not be required to maintain a segregated account for such
funds.

3.3 Payment of Proceeds Percentage of Net Profits. On or before the tenth day
(or, if such day is not a Business Day, the next Business Day) following the
Quarterly Record Date for each Payment Period, Grantor shall transfer or cause
to be transferred to Grantee an amount in respect of the Subject Interests equal
to the product of the Proceeds Percentage times the Net Profits with respect to
such Payment Period in accordance with Section 3.2(b). All funds delivered to
Grantee on account of the Net Profits Interest shall be calculated and paid
entirely and exclusively out of the gross proceeds attributable to the Subject
Interests.

3.4 Overpayment; Past Due Payments.

(a) If Grantor ever pays Grantee more than the amount of money then due and
payable to Grantee under this Conveyance, Grantee shall not be obligated to
return the overpayment, but Grantor may, subject to the next sentence, reduce
the gross proceeds used to calculate the Net Profits and retain for its own
account an amount equal to the overpayment, plus interest at the Money Market
Interest Rate on such amount, commencing on the sixth (6th) day from the date of
the overpayment to the date such amount is recovered by Grantor from such
proceeds. In order to exercise its rights under this Section 3.4, Grantor must
notify Grantee in writing, together with supporting worksheets and data, within
120 days after the end of the fiscal year to which the quarterly statement (as
required by Section 3.5(a)) containing such overpayment relates.

(b) Any amount not paid by Grantor to Grantee with respect to the Net Profits
Interest when due shall bear, and Grantor hereby agrees to pay, interest at the
Money Market Interest Rate from the due date until such amount has been paid.

 

17



--------------------------------------------------------------------------------

(c) Within 45 days after discovering an underpayment, Grantor shall give Grantee
written notice with respect to any underpayment described in this
Section 3.4(b), together with supporting worksheets and data.

3.5 Statements.

(a) On or before each Quarterly Record Date, Grantor shall deliver to Grantee a
statement showing the computation of the Net Profits and the Proceeds Percentage
of the Net Profits, including gross proceeds and debits therefrom (including any
reductions to such gross proceeds and/or debits), with respect to the preceding
Payment Period.

(b) On or before the first Quarterly Record Date after the end of each calendar
year and on or before the Quarterly Record Date after the Termination Date, such
statement shall also show the computation of the Net Profits and the Proceeds
Percentage of the Net Profits, including gross proceeds and debits therefrom
(including any reductions to such gross proceeds and/or debits), for the
preceding calendar year (or portion thereof when the Net Profits Interest was in
effect).

(c) If Grantee takes exception to any item or items included in any quarterly
statement required by Section 3.5(a), Grantee must notify Grantor in writing
within one hundred and twenty (120) days after the end of the fiscal year with
respect to which such statements relate. Such notice must set forth in
reasonable detail the specific debits complained of and to which exception is
taken or the specific credits which should have been made and allowed.
Adjustments shall be made for all complaints and exceptions that are agreed to
by the parties; provided that if the parties do not agree, such disputed matters
shall be subject to the arbitration provisions set forth in Article XI of the
Trust Agreement.

(d) Notwithstanding anything to the contrary herein, all matters reflected in
Grantor’s statements for the preceding calendar year (or portion thereof) that
are not objected to by Grantee in the manner provided by this Section 3.5(c)
shall be deemed correct as rendered by Grantor to Grantee.

3.6 Information/Access.

(a) Grantor shall maintain true and correct books, records, and accounts of
(i) all transactions required or permitted by this Conveyance and (ii) the
financial information necessary to reflect such transactions, including the
financial information needed to calculate the Net Profits with respect to any
Payment Period.

(b) Grantee or its representative, at the Trust’s expense, may inspect and copy
such books, records, and accounts, and such other documents, contracts and
information as may be reasonably requested by the Trustee, in the offices of
Grantor during normal business hours and upon reasonable notice.

(c) At Grantee’s request, subject to applicable restrictions on disclosure and
transfer of information, Grantor shall give Grantee and its designated
representatives (on behalf of the Trust) reasonable access in Grantor’s office
during normal business hours to (i) all geological, Subject Well and production
data in Grantor’s possession or Grantor’s Affiliates’ possession,

 

18



--------------------------------------------------------------------------------

relating to operations on the Subject Interests and (ii) all reserve reports and
reserve studies in the possession of Grantor or of Grantor’s Affiliates,
relating to the Subject Interests, whether prepared by Grantor, by Grantor’s
Affiliates, or by consulting engineers.

(d) Grantor makes no representations or warranties about the accuracy or
completeness of any such data, reports, or studies referred to in Section 3.6(c)
and shall have no liability to Grantee, the Trust or any other Person resulting
from such data, studies, or reports.

ARTICLE IV

OPERATION OF THE SUBJECT INTERESTS

4.1 Operations Standard. To the extent that Grantor controls such matters and
notwithstanding anything to the contrary herein, with respect to each Subject
Interest, Grantor agrees that it will conduct and carry on, or use commercially
reasonable efforts to cause the operator thereof to conduct and carry on, the
maintenance and operation of such Subject Interest in the same manner as a
reasonably prudent operator in the State in which such Subject Interest is
located would under the same or similar circumstances acting with respect to its
own properties (without regard to the existence of the Net Profits Interest).
Grantee acknowledges that Grantor is and shall be an undivided interest owner
with respect to the Subject Interests. Grantee agrees that the acts or omissions
of Grantor’s co-owners shall not be deemed to constitute a violation of the
provisions of this Section 4.1, nor shall any action required by a vote of
co-owners be deemed to constitute such a violation so long as Grantor has voted
its interest in a manner designed to comply with this Section 4.1. Nothing
contained in this Section 4.1 shall be deemed to prevent or restrict Grantor
from electing not to participate in any operations that are to be conducted
under the terms of any operating agreement, unit operating agreement, contract
for development, or similar instrument affecting or pertaining to the Subject
Interests (or any portion thereof) and permitting consenting parties to conduct
non-consent operations thereon if a reasonably prudent operator in the State in
which the Subject Interest affected thereby is located acting with respect to
its own properties (without regard to the existence of the Net Profits Interest)
would make such elections.

4.2 Pooling and Unitization. Grantor shall have the right to pool or unitize all
or any of the Leases as to any one or more of the formations or horizons
thereunder, and as to any of the Subject Minerals, when, in the reasonable
judgment of Grantor, it is necessary or advisable to do so in order to form a
drilling or proration unit to facilitate the orderly development of the Subject
Interests or to comply with the requirements of any law or governmental order or
regulation relating to the spacing of wells or proration of the production
therefrom. For purposes of computing the Net Profits, there shall be allocated
to the Subject Interests included in such unit a pro rata portion of the
Minerals produced from the pooled unit on the same basis that production from
the pool or unit is allocated to other working interests in such pool or unit.
The interest in any such unit attributable to the Subject Interests (or any part
thereof) included therein shall become a part of the Subject Interests and shall
be subject to the Net Profits Interest in the same manner and with the same
effect as if such unit and the interest of Grantor therein were specifically
described in Exhibit A to this Conveyance.

4.3 Non-Consent. Subject to Section 4.1, if Grantor elects to be a
non-participating party (whether pursuant to an operating agreement or other
agreement or arrangement, including

 

19



--------------------------------------------------------------------------------

without limitation, non-consent rights and obligations imposed by statute or
regulatory agency) with respect to any operation on any Subject Interest or
elects to be an abandoning party with respect to a Subject Well located on any
Subject Interest, the consequence of which election is that Grantor’s interest
in such Subject Interest or part thereof is temporarily (i.e., during a
recoupment period) or permanently forfeited to the parties participating in such
operations, or electing not to abandon such Subject Well, then the costs and
proceeds attributable to such forfeited interest shall not, for the period of
such forfeiture (which may be a continuous and permanent period), be debited or
credited to the Net Profits Account and such forfeited interest shall not, for
the period of such forfeiture, be subject to the Net Profits Interest.
Notwithstanding anything to the contrary contained herein, Grantor shall not
elect, as to any Subject Interest, to be a non-participating party with respect
to any operation contemplated in this Section 4.3 in the event any Affiliate of
Grantor will also be a participating party in such operation.

4.4 Marketing/Hedges. As between Grantor and Grantee, Grantor shall have
exclusive charge and control of the marketing of all Subject Minerals. Grantor
shall market, or cause to be marketed, the Subject Minerals allocable to the Net
Profits Interest in the same manner that it markets its Subject Minerals and
Grantor shall not be entitled to deduct from the calculation of the Net Profits
any fee for marketing the Subject Minerals allocable to the Net Profits Interest
other than fees for marketing paid to non-Affiliates. Grantor shall not enter
into any Hedges (other than the Existing Hedges) with respect to the Subject
Minerals from and after the Effective Time or modify or terminate the Existing
Hedges.

4.5 Amendment of Leases. Grantor shall have the unrestricted right to renew,
extend, modify, amend, or supplement the Leases with respect to any of the lands
covered thereby in any particular without the consent of Grantee; provided, that
the Net Profits Interest shall apply to all renewals, extensions, modifications,
amendment, supplements and other similar arrangements (and/or interests therein)
of the Leases, whether or not such renewals, extensions modifications,
amendment, supplements or arrangements have heretofore been obtained, or are
hereafter obtained, by Grantor and no renewal, extension, modification,
amendment, or supplementation shall adversely affect any of Grantee’s rights
hereunder, including, without limitation, the amount, computation, or method of
payment of the Net Profits Interest; provided further that any fees payable with
respect to such renewal, extension, modification, amendment or supplementation
may be debited to the Net Profits Account pursuant to Section 3.1(b). Grantor
shall furnish Grantee with written notice of any renewal, extension,
modification, amendment, or supplementation, which materially affects the Net
Profits Interest, within 30 days after Grantor has entered into the same, which
notice shall specify the date thereof and the location and the acreage covered
thereby.

4.6 Abandonment. Grantor shall have the right without the joinder of Grantee to
release, surrender and/or abandon its interest in the Subject Interests, or any
part thereof, or interest therein even though the effect of such release,
surrender or abandonment will be to release, surrender or abandon the Net
Profits Interest the same as though Grantee had joined therein insofar as the
Net Profits Interest covers the Subject Interests, or any part thereof or
interest therein, so released, surrendered or abandoned by Grantor; provided,
however, that Grantor shall not release, surrender or abandon any Subject
Interest unless and until Grantor has determined (acting like a reasonably
prudent operator in the State in which such Subject Interests are located with
respect to its own properties, without regard to the existence of the Net
Profits

 

20



--------------------------------------------------------------------------------

Interest) that such Subject Interest will no longer produce Subject Minerals in
commercially paying quantities; and provided further that Grantor will promptly
after the release, surrender or abandonment of any Subject Interest, or any part
thereof or interest therein, notify Grantee in writing, giving a description of
such Subject Interest, or part thereof or interest therein, that has been
released, surrendered or abandoned, and the date on which such release,
surrender or abandonment has occurred. Grantor shall have an unequivocal right
to abandon a Subject Interest, or any part thereof if such abandonment is
necessary for health, safety or environmental reasons, or the Subject Minerals
that would have been produced from the abandoned Subject Interest would
otherwise be produced from Subject Wells located on the remaining Subject
Interests.

4.7 Contracts with Affiliates. Grantor or its Affiliates may perform services
and furnish supplies and/or equipment with respect to the Subject Interests that
are required to operate the Subject Interests in accordance with the operations
standard set forth in Section 4.1 hereof and, except for any fees for marketing
the Subject Interests, debit the Net Profits Account for the costs of such
services and/or furnishing of such supplies and/or equipment, provided that the
terms of the provision of such services or furnishing of supplies and/or
equipment shall not be less favorable than those terms available from
non-Affiliates in the same area as such Subject Interests that are engaged in
the business of rendering comparable services or furnishing comparable equipment
and supplies, taking into consideration all such terms, including the price,
term, condition of supplies or equipment, availability of supplies and/or
equipment, and all other terms.

ARTICLE V

RELEASES AND TRANSFERS OF SUBJECT INTERESTS/SUBJECT WELLS

5.1 Sale and Release of Properties.

(a) Grantor may from time to time Transfer the Subject Interests, or any part
thereof or undivided interest therein, free of the Net Profits Interest and this
Conveyance, provided that:

 

  (i) no Subject Interest or portion thereof may be Transferred pursuant to this
Section 5.1 where the production of Subject Minerals from such Subject Interest
or part thereof for the twelve (12) months immediately preceding the proposed
sale date for such Subject Interest or part thereof exceeds one quarter of one
percent (0.25%) of the total production of total Subject Minerals produced from
all of the Subject Interests for the twelve (12) months immediately preceding
the proposed sale date for such Subject Interest or part thereof;

 

  (ii) in connection with any such Transfer, Grantee shall receive as
compensation for the release of its Net Profits Interest in the Subject Interest
(or portion thereof) so Transferred the Fair Value of the portion of the Net
Profits Interest so released; and;

 

  (iii) the aggregate fair market value of all portions of the Net Profits
Interest released pursuant to Section 5.1(a) during any consecutive twelve
(12) month period shall not exceed $1,000,000.

 

21



--------------------------------------------------------------------------------

(b) Grantor shall make such payment described in Section 5.1(a)(ii) to Grantee
on or before the Quarterly Record Date for the payment period in which the
Grantor receives the payment with respect to any such Transfer of the Subject
Interest.

(c) In connection with any Transfer provided for in this Section 5.1, Grantee
shall, on request, immediately prior to any such Transfer, execute, acknowledge,
and deliver to Grantor a recordable instrument (reasonably acceptable to
Grantor) that reconveys the Net Profits Interest with respect to the Subject
Interests being Transferred to Grantor.

(d) From and after the actual date of any such Transfer by Grantor, Grantor and
any assignee, purchaser, transferee or grantee of such Subject Interest shall be
relieved of all obligations, requirements, and responsibilities arising under
the Net Profits Interest or this Conveyance with respect to the Subject
Interests Transferred, except for those that accrued prior to such date.

(e) The Grantee shall be entitled to rely on a certificate from Grantor
regarding the Fair Value of Subject Interests transferred pursuant to
Section 5.1.

5.2 Release of Other Properties.

(a) Notwithstanding anything herein to the contrary, in the event that any
Person notifies Grantor that, pursuant to a Prior Reversionary Interest, Grantor
is required to convey any of the Subject Interests to such Person or cease
production from any Subject Well, Grantor may provide such conveyance with
respect to such Subject Interest or permanently cease production from any such
Subject Well.

(b) Notwithstanding anything herein to the contrary, in the event that Grantor
receives compensation pursuant to any Prior Reversionary Interest Grantee shall
not be entitled to any share of such compensation.

(c) In connection with any conveyance or permanent cessation of production
provided for in Section 5.2(a) above, Grantee shall, on request, immediately
prior to such event, execute, acknowledge, and deliver to Grantor a recordable
instrument (reasonably acceptable to Grantor) that reconveys the Net Profits
Interest with respect to any such Subject Well or Subject Interests to Grantor.

(d) From and after the actual date of any conveyance or permanent cessation of
production provided for in Section 5.2(a), Grantor and any assignee, purchaser,
transferee or grantee of such Subject Interest shall be relieved of all
obligations, requirements, and responsibilities arising under the Net Profits
Interest or this Conveyance with respect to the Subject Interests Transferred
(and no credits or debits shall be made to the Net Profits Account therefor),
except for those that accrued prior to such date.

5.3 Farmouts.

(a) Grantor may from time to time enter into Farmout Agreements with third
parties with respect to a Subject Interest. In the event that Grantor enters
into any Farmout Agreement with a third party, the Net Profits Interest and this
Conveyance shall burden the retained interest in the Subject Interest after
giving effect to any interest in the Subject Interest that a counterparty to the
Farmout Agreement may earn under such Farmout Agreement.

 

22



--------------------------------------------------------------------------------

(b) In connection with Grantor entering into any Farmout Agreement, Grantee
shall, upon request, execute, acknowledge, and deliver to Grantor a recordable
instrument (reasonably acceptable to Grantor) that reconveys the Net Profits
Interest and this Conveyance with respect to the Subject Interests being
Transferred pursuant to such Farmout Agreement.

ARTICLE VI

OWNERSHIP OF PROPERTY; LIABILITY OF GRANTEE; NO RIGHT OF

OPERATIONS BY GRANTEE

6.1 Ownership of Certain Property. The Net Profits Interest does not include any
right, title, or interest in and to any personal property, fixtures, or
equipment and is exclusively an interest in and to the Subject Leases and the
Subject Minerals in and under and produced and saved from the Subject Interests,
and Grantee shall look solely to the Subject Minerals and payments in respect
thereof (as provided herein) for the satisfaction and realization of the Net
Profits Interest.

6.2 No Personal Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS CONVEYANCE, GRANTEE SHALL NEVER PERSONALLY BE RESPONSIBLE FOR PAYMENT OF
ANY PART OF THE COSTS, EXPENSES OR LIABILITIES INCURRED IN CONNECTION WITH THE
EXPLORING, DEVELOPING, OPERATING AND MAINTAINING OF THE SUBJECT INTERESTS;
PROVIDED, HOWEVER, ALL SUCH COSTS AND EXPENSES SHALL, TO THE EXTENT THE SAME
RELATE TO ACTS, OMISSIONS, EVENTS, CONDITIONS OR CIRCUMSTANCES OCCURRING FROM
AND AFTER THE EFFECTIVE TIME, NEVERTHELESS BE CHARGED AGAINST THE NET PROFITS
ACCOUNT AS AND TO THE EXTENT HEREIN PERMITTED.

6.3 No In-Kind Rights. Grantee shall have no right to take in kind any Subject
Minerals allocable to the Net Profits Interest.

6.4 No Operating Rights. IT IS THE EXPRESS INTENT OF GRANTOR AND GRANTEE THAT
THE NET PROFITS INTEREST SHALL CONSTITUTE (AND THIS CONVEYANCE SHALL
CONCLUSIVELY BE CONSTRUED FOR ALL PURPOSES AS CREATING) A SINGLE, SEPARATE
NON-OPERATING NET PROFITS INTEREST IN AND TO THE SUBJECT LEASES AND MINERALS IN
AND UNDER AND PRODUCED AND SAVED FROM THE SUBJECT INTERESTS DURING THE NET
PROFITS PERIOD FOR ALL PURPOSES AND A FULLY VESTED AND FULLY CONVEYED INTEREST
IN PROPERTY. WITHOUT LIMITATION OF THE GENERALITY OF THE IMMEDIATELY PRECEDING
SENTENCE, GRANTOR AND GRANTEE ACKNOWLEDGE THAT GRANTEE HAS NO RIGHT OR POWER TO
PARTICIPATE IN THE SELECTION OF A DRILLING CONTRACTOR, TO PROPOSE THE DRILLING
OF A WELL, TO DETERMINE THE TIMING OR SEQUENCE OF DRILLING OPERATIONS, TO
COMMENCE OR SHUT DOWN PRODUCTION, TO TAKE OVER OPERATIONS, OR TO SHARE IN ANY
OPERATING DECISION WHATSOEVER OR IN ANY DECISION PERTAINING TO THE

 

23



--------------------------------------------------------------------------------

MARKETING AND SALE OF PRODUCTION WHATSOEVER. GRANTOR AND GRANTEE HEREBY
EXPRESSLY NEGATE ANY INTENT TO CREATE (AND THIS CONVEYANCE SHALL NEVER BE
CONSTRUED AS CREATING) A MINING OR OTHER PARTNERSHIP OR JOINT VENTURE OR OTHER
RELATIONSHIP SUBJECTING GRANTOR AND GRANTEE TO JOINT LIABILITY.

ARTICLE VII

WARRANTY AND NEGATIVE COVENANT

7.1 Warranty. Grantor agrees to warrant and forever defend, all and singular,
the Net Profits Interest unto Grantee, its successors and assigns, against all
persons whomsoever claiming or to claim the same, or any part thereof, by,
through or under Grantor, but not otherwise, subject to the Permitted
Encumbrances. Subject to the Net Profits Interest and the Permitted
Encumbrances, Grantor further warrants to Grantee that with respect to claims
made by, through or under Grantor or its Affiliates, immediately prior to the
transfer made pursuant to this Conveyance, with respect to each Subject Well or
Subject Lease set forth in Exhibit B to the Supplemental Agreement, Grantor is
(i) entitled to receive not less than the percentage set forth in Exhibit B to
the Supplemental Agreement hereto as the “Net Revenue Interest” of all Minerals
produced, saved and sold from such Subject Well or Subject Lease to which such
Net Revenue Interest corresponds without reduction of such interest throughout
the duration of the life of such Subject Well or Subject Lease except as
specifically set forth in Exhibit B to the Supplemental Agreement, and
(ii) obligated to bear the percentage of the costs and expenses relating to the
maintenance, development and operation of such Subject Well or Subject Lease not
greater than the “Working Interest” shown in Exhibit B to the Supplemental
Agreement with respect to such Subject Well or Subject Lease, without increase
throughout the duration of the life of such Subject Well or Subject Lease, as
applicable, except as specifically set forth in Exhibit B to the Supplemental
Agreement. Grantor also hereby transfers to Grantee by way of substitution and
subrogation (to the fullest extent that same may be transferred), all rights or
actions over and against all predecessors (other than Affiliates of Grantor),
covenantors or warrantors of title.

7.2 Senior Obligation. Grantor and Grantee acknowledge and agree that the Net
Profits Interest is intended to be a real property conveyance and, as such, each
agreement, indenture, bond, deed of trust, filing, application or other
instrument that creates or purports to create a lien, mortgage, security
interest or other charge secured by the Subject Interests, Subject Minerals or
the proceeds from the sale of the Subject Minerals or the Existing Hedges that
is entered into on or after the date hereof shall be subject to the Net Profits
Interest and the Net Profits Interest shall be senior in right of payment and
collection to any and all obligations created thereby in respect of the Subject
Interests, Subject Minerals or the proceeds from the sale of the Subject
Minerals or the Existing Hedges; provided, however, that this Section 7.2 shall
not apply to any agreement, indenture, bond, deed of trust, filing, application
or other instrument that creates a lien, mortgage, security interest or other
charge secured by not more than Grantor’s residual interest in the Subject
Interests, Subject Minerals or the proceeds from the sale of the Subject
Minerals, (in each case) subject and subordinate to the Net Profits Interest
(and the Net Profits Interest shall not be burdened or encumbered by any such
lien, mortgage, security interest or other charge).

 

24



--------------------------------------------------------------------------------

ARTICLE VIII

ASSIGNMENT OF PRE-EFFECTIVE TIME PAYMENT

For and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration (including the issuance by Grantee to Grantor of the
Trust Units identified in Article I) to Grantor paid by Grantee, the receipt and
sufficiency of which are hereby acknowledged by Grantor, Grantor hereby GRANTS,
BARGAINS, SELLS, CONVEYS, TRANSFERS, ASSIGNS, SETS OVER AND DELIVERS unto
Grantee, effective as of the Effective Time, an amount, payable by wire transfer
of immediately available funds on or before the tenth day (or, if such day is
not a Business Day, the next Business Day) following the Quarterly Record Date
for the initial Payment Period, equal to the product of the Proceeds Percentage
times the Net Profits that would have been payable by Grantor to Grantee
pursuant to the terms of the Net Profits Interest calculated by reference to the
production of the Subject Interests for the Production Period Prior to the
Effective Time as if the Net Profits Interest had been in existence and this
Conveyance been dated and in effect as of January 1, 2012 (the “Pre-Effective
Time Payment”). In no event shall any item of gross proceeds, cost, revenue or
other amount used in determining the Pre-Effective Time Payment be duplicated
with any such item of gross proceeds, cost, revenue or other amount pursuant to
the calculation of the Net Profits Interest.

ARTICLE IX

MISCELLANEOUS

9.1 Notices. All notices and other communications required or permitted under
this Conveyance shall be in writing and, unless otherwise specifically provided,
shall be delivered personally, by electronic transmission, by registered or
certified mail, postage prepaid, or by delivery service for which a receipt is
obtained (except for quarterly statements provided for under Section 3.5 above
which may be sent by regular mail), to the respective addresses of Grantor and
Grantee shown below, and shall be deemed delivered on the date of receipt.
Either party may specify his proper address or any other post office address
within the continental limits of the United States by giving notice to the other
party, in the manner provided in this Section, at least fifteen (15) days prior
to the effective date of such change of address. For purposes of notice, the
addresses of Grantor and Grantee shall be as follows:

 

If to Grantor:    Whiting Oil and Gas Corporation    1700 Broadway, Suite 2300
   Denver, Colorado 80290-2300    Attention: Chief Financial Officer
If to Grantee:    The Bank of New York Mellon Trust Company, N.A.    919
Congress Avenue, Suite 500    Austin, Texas 78701    Attention: Michael J.
Ulrich

9.2 Payments. Grantor shall transfer or cause to be transferred all monies to
which Grantee is entitled hereunder by Federal funds wire transfer not later
than the date when due, to Grantee at the bank account specified by Grantee in
writing to Grantor.

 

25



--------------------------------------------------------------------------------

9.3 Amendments. This Conveyance may not be amended, altered, or modified except
pursuant to a written instrument executed by Grantor and Grantee.

9.4 Further Assurances. Grantor and Grantee shall from time to time do and
perform such further acts and execute and deliver such further instruments,
conveyances, and documents as may be required or reasonably requested by the
other party to establish, maintain, or protect the respective rights and
remedies of Grantor and Grantee and to carry out and effectuate the intentions
and purposes of this Conveyance, provided in each case the same does not
conflict with any provision of this Conveyance.

9.5 Waivers. The failure of Grantor or Grantee to insist upon strict performance
of any provision hereof shall not constitute a waiver of or estoppel against
asserting the right to require such performance in the future, nor shall a
waiver or estoppel in any one instance constitute a waiver or estoppel with
respect to a later breach of a similar nature or otherwise.

9.6 No Partition. Grantor and Grantee acknowledge that Grantee has no right or
interest that would permit Grantee to partition any portion of the Subject
Interests, and Grantee hereby waives any such right.

9.7 Governing Law. THIS CONVEYANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO EXCEPT TO THE EXTENT THE
PROPERTY LAWS OF THE STATE IN WHICH THE SUBJECT INTERESTS ARE LOCATED ARE
APPLICABLE.

9.8 Rule Against Perpetuities. It is not the intent of Grantor or Grantee that
any provision herein violate any applicable law regarding the rule against
perpetuities, the suspension of the absolute power of alienation, or other rules
regarding the vesting or duration of estates, and this Conveyance shall be
construed as not violating any such applicable law to the extent the same can be
so construed consistent with the intent of the parties. In the event, however,
that any provision hereof is determined to violate any such applicable law, then
such provision shall nevertheless be effective for the maximum period (but not
longer than the maximum period) permitted by any such applicable law that will
result in no violation. To the extent such maximum period is permitted to be
determined by reference to “lives in being”, Grantor and Grantee agree that
“lives in being” shall refer to the lifetime of the last to die of the now
living lineal descendants of the late Joseph P. Kennedy (father of the late
President of the United States of America).

9.9 Tax Matters.

(a) Nothing herein contained shall be construed to constitute a partnership or
to cause either party hereto (under state law or for tax purposes) to be treated
as being the agent of, or in partnership with, the other party. In addition, the
parties hereto intend that the Net Profits Interest conveyed hereby to Grantee
shall at all times be treated as (i) an incorporeal (i.e., a non-possessory)
interest in real property or land under the laws of the state in which the
Subject Interests are located, and (ii) a production payment under Section 636
of the Code, and therefore, for tax purposes, debt, payable out of net profits
from the production of Subject Minerals (rather than as a working or any other
interest). The parties hereto intend that the Pre-Effective Time

 

26



--------------------------------------------------------------------------------

Payment conveyed hereby to Grantee shall at all times be treated for United
States federal income tax purposes as a payment obligation of Grantor separate
and apart from the Net Profits Interest.

(b) Grantor and Grantee agree, and by acquisition of an interest in Grantee each
holder of an interest in Grantee shall be deemed to have agreed, for United
States federal income tax purposes, (1) to treat the Net Profits Interest as
indebtedness that is subject to Treasury Regulations Section 1.1275-4 (the
“Contingent Debt Regulations”) and, for purposes of the Contingent Debt
Regulations, to treat payments received with respect to the Net Profits Interest
as contingent payments, and (2) to accrue interest with respect to the Net
Profits Interest according to the “noncontingent bond method” set forth in
Treasury Regulations Section 1.1275-4(b), using the comparable yield of 9.0% per
annum compounded semi-annually.

(c) Grantor and Grantee acknowledge and agree, and by acquisition of an interest
in Grantee each holder of an interest in Grantee shall be deemed to have agreed,
that (i) the comparable yield and the schedule of projected payments are not
determined for any purpose other than for the determination of interest accruals
and adjustments thereof in respect of the Net Profits Interest for United States
federal income tax purposes and (ii) the comparable yield and the schedule of
projected payments do not constitute a projection or representation regarding
the amounts payable on the Net Profits Interest.

(d) Grantor may cause to be withheld from any payment hereunder any tax
withholding required by law or regulations, including, in the case of any
withholding obligation arising from income that does not give rise to any cash
or property from which any applicable withholding tax could be satisfied, by way
of set off against any subsequent payment of cash or property hereunder.

9.10 Counterparts; Termination.

(a) Multiple counterparts of this Conveyance have been recorded in the counties
of the States of Arkansas, Colorado, Michigan, Mississippi, Montana, New Mexico,
North Dakota, Oklahoma, Texas and Wyoming where the Subject Interests are
located. The counterparts are identical except that, to facilitate recordation,
the counterpart recorded in each county may contain property descriptions
relating only to the Subject Interests located in that county. A counterpart of
this Conveyance containing all property descriptions of Subject Interests will
be maintained in the offices of the Grantor.

(b) If any Subject Interests are located in more than one county, the
description of such Subject Interests may be included in any one or more
counterparts prepared for recordation in separate counties, but the inclusion of
the same property description in more than one counterpart of this Conveyance
shall not be construed as having effected any cumulative, multiple, or
overlapping interest in the Subject Interests in question.

(c) On the Termination Date, Grantee shall, on request, execute, acknowledge,
and deliver to Grantor a recordable instrument (reasonably acceptable to
Grantor) that terminates and releases the Net Profits Interest with respect to
the Subject Interests.

 

27



--------------------------------------------------------------------------------

9.11 Binding Effect. All the covenants and agreements of Grantor herein
contained shall be deemed to be covenants running with Grantor’s interest in the
Subject Interests and the lands affected thereby. All of the provisions hereof
shall inure to the benefit of Grantee and its successors and assigns and shall
be binding upon Grantor and its successors and assigns and all other owners of
the Subject Interests or any part thereof or any interest therein.

 

28



--------------------------------------------------------------------------------

EXECUTED effective for all purposes as of the Effective Time.

 

      GRANTOR: ATTEST:     WHITING OIL AND GAS CORPORATION By:  

/s/ Bruce R. DeBoer

    By:  

/s/ James T. Brown

Name: Bruce R. DeBoer     Name: James T. Brown Title: Secretary     Title:
President and Chief Operating Officer

 

GRANTEE: WHITING USA TRUST II By its Trustee, The Bank of New York Mellon Trust
Company, N.A. By:  

/s/ Michael J. Ulrich

Name:   Michael J. Ulrich Title:   Vice President

This Conveyance was drafted by John K. Wilson from the law firm of Foley &
Lardner LLP, located at 777 E. Wisconsin Avenue, Milwaukee, WI 53202, phone
number (414) 297-2400.

 

Signature Page to Conveyance of Net Profits Interest



--------------------------------------------------------------------------------

STATE OF COLORADO

                    §

 

                      §

 

COUNTY OF DENVER

                    §

 

ARKANSAS,

On this day personally appeared before the undersigned, a Notary Public within
and for the County and State aforesaid, duly qualified, commissioned and acting,
the within named James T. Brown, to me personally well known, who stated that he
was President and Chief Operating Officer of Whiting Oil and Gas Corporation,
and stated and acknowledged that he was duly authorized in that capacity to
execute the foregoing instrument for and in the name and behalf of said
corporation and further stated and acknowledged that he had so signed, executed
and delivered said foregoing instrument for the consideration and purposes
therein mentioned and set forth.

 

COLORADO,

The foregoing instrument was acknowledged before me this 28th day of March,
2012, by James T. Brown, President and Chief Operating Officer of Whiting Oil
and Gas Corporation. Witness my hand and official seal.

 

MISSISSIPPI,

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 28th day of March, 2012, within my jurisdiction, the
within named James T. Brown, who acknowledged that he is President and Chief
Operating Officer of Whiting Oil and Gas Corporation, a Delaware corporation,
and that for and on behalf of the said corporation, and as its act and deed he
executed the above and foregoing instrument, after first having been duly
authorized by said corporation so to do.

MICHIGAN,

MONTANA,

NEW MEXICO,

NORTH DAKOTA,

OKLAHOMA,

TEXAS, and

WYOMING

This instrument was acknowledged before me on this day, by James T. Brown,
President and Chief Operating Officer of Whiting Oil and Gas Corporation, a
Delaware Corporation, on behalf of said corporation.

 

  

/s/ Yvette A. Arceneaux

   Notary Public in and for the State of Colorado   
Full Name:    Yvette A. Arceneaux    Residing at: (city):    Denver (Affix
official seal, if applicable)    Notarial Identification Number:    N/A   
My commission expires on March 16, 2013

 

Acknowledgment Page to Conveyance of Net Profits Interest



--------------------------------------------------------------------------------

STATE OF TEXAS

                    §

 

                      §

 

COUNTY OF TRAVIS

                    §

 

ARKANSAS,

On this day personally appeared before the undersigned, a Notary Public within
and for the County and State aforesaid, duly qualified, commissioned and acting,
the within named Michael J. Ulrich, to me personally well known, who stated that
he was Vice President of The Bank of New York Mellon Trust Company, N.A., the
Trustee of Whiting USA Trust II, and stated and acknowledged that he was duly
authorized in that capacity to execute the foregoing instrument for and in the
name and on behalf of said Trustee and further stated and acknowledged that he
had so signed, executed and delivered said foregoing instrument for the
consideration and purposes therein mentioned and set forth.

 

COLORADO,

The foregoing instrument was acknowledged before me this 28th day of March,
2012, by Michael J. Ulrich, Vice President of The Bank of New York Mellon Trust
Company, N.A, the Trustee of Whiting USA Trust II.

 

MISSISSIPPI,

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 28th day of March, 2012, within my jurisdiction, the
within named Michael J. Ulrich, who acknowledged that he is Vice President of
The Bank of New York Mellon Trust Company, N.A., a national association and
Trustee of Whiting USA Trust II, a Delaware statutory trust, and that for and on
behalf of the said national association, in said fiduciary capacity, and as its
act and deed in said capacity, he executed the above and foregoing instrument,
after first having been duly authorized by said national association so to do.

MICHIGAN,

MONTANA,

NEW MEXICO,

NORTH DAKOTA,

OKLAHOMA,

TEXAS, and

WYOMING

This instrument was acknowledged before me on this day, by Michael J. Ulrich,
Vice President of The Bank of New York Mellon Trust Company, N.A., a national
association and Trustee of Whiting USA Trust II, on behalf of said Trust.

 

    

/s/ Sarah Newell

   Notary Public in and for the State of Texas    Full Name:    Sarah Newell   
Residing at: (city):    Pflugerville (Affix official seal, if applicable)   
Notarial Identification Number: 01072729-08    My commission expires on
02-06-2014

 

Acknowledgment Page to Conveyance of Net Profits Interest



--------------------------------------------------------------------------------

EXHIBIT A

 

Exhibit A – Page 1